Order, Supreme Court, New York County (Richard F. Braun, J.), entered July 19, 2010, which, insofar as appealed from, denied defendant Panasia Estates, Inc.’s motion to dismiss the complaint as against it, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment in favor of Panasia Estates, Inc. dismissing the complaint as against it.
Given the motion court’s ruling that plaintiffs declaratory judgment complaint constituted a timely action for anticipatory subrogation against defendant AK Construction Co., LLC, plaintiffs claims against Panasia, which were predicated solely on the concern that it might have lost that potential subrogation right as a result of Panasia’s failure to bring a timely suit against AK Construction, should have been dismissed as moot. Concur—Mazzarelli, J.P., Friedman, Acosta, DeGrasse and Román, JJ. [Prior Case History: 2010 NY Slip Op 31909(U).]